Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/689,653 filed on 11/20/2019.
Claims 1-20 have been examined and are pending in this application. As per the Preliminary Amendment filed on 1/21/2020, claims 1, 4-6, 8, 9, 12, 13, 15, 17, 19, and 20 were amended.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 2/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 line 10, claim 1 recites the limitation “the device is below the threshold”.  The claim does not have a previous recitation of “a device”. The claim only previously introduces the elements of “a first device” and “a second device” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a claim refers to "said lever" or “the lever”, where the claim contains no earlier recitation or limitation of a lever and as a result, it would be unclear as to what element the limitation was making reference to (MPEP 2173.05(e) [R-07.2015]). Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. (MPEP 2173.05(e) [R-07.2015]) A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made. (MPEP 2173.05(e) [R-07.2015])  Appropriate correction to “the device” is required to ensure proper claim interpretation.
Regarding claim 2-8 are rejected based on their dependency upon the rejected independent claim 1. 
Regarding claim 14, claim 14 recites the limitation “the second audio format”.  The claim does not have a previous recitation of “a second audio format”. The claim only previously introduces the elements of “a first audio format” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a claim refers to "said lever" or “the lever”, where the claim contains no earlier recitation or limitation of a lever and as a result, it would be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 4-5, 7, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (U.S. Patent Application Publication 2012/0214416 A1) in view of Itwaru et al (U.S. Patent Application Publication 2014/0108252 Al)
Regarding claim 1, Kent et al. teaches a system, comprising: a non-transitory memory (para [0197] “a system, a device, a method, a computer readable medium such as a non-transitory computer readable storage medium containing computer readable instructions”);

in response to the determining that the data connectivity level or internet connectivity level of the device is below the threshold, enabling a Data over Sound (DoS) mode on the first device (para[0081] figure 1 DoS( sound wave signal) “if the device lacking a network connection has some type of account with the server, keys could be securely created in the following manner: 1. Mobile device 10A, which in this example does not have an Internet connection, could transmit a user account ID to mobile device 10B using sound wave signals”);
However Kent et al. fails to teach in response to the enabling the DoS mode on the first device, encoding identity data and transaction data into an audio format for transmission via an audio transmission; transmitting via a speaker coupled to the first device, the audio transmission to the second device, wherein the audio transmission corresponds to the encoded identity data and the encoded transaction data; receiving, via a mobile network, an authentication message 
In the same filed of endeavor, a system for offline authentication using data-over-sound, Itwaru et al. teaches in response to the enabling the DoS mode on the first device, encoding identity data and transaction data into an audio format for transmission via an audio transmission (para [0015, [0194], [0123 –[135], identity data (consumer identifier), transaction data(sound code), “receiving the payment request including sound-based transaction data associated with a sound code and a consumer identifier”, [250] “The purchase transaction 5 can involves the use of the sound code 3 that contains encoded account information (i.e. the sound code 3 is mapped to the stored payment account information 61 accessible by the transaction interface 15 and therefore restricted from access by the merchant 16 and/or the merchant application 8)” ); 
transmitting via a speaker coupled to the first device, the audio transmission to the second device, wherein the audio transmission corresponds to the encoded identity data and the encoded transaction data (Para [0249] line (9-15),  first device( device 12), second device (merchant 16) “In the case of a sound code 3 being used as the conduit/carrier for the consumer code data, the transmission of this consumer code data to the merchant 16 may be something as simple as audio transmission between the merchant 16 and consumer 18 (as generated by a speaker of the computer device 12 used to generate the sound code”); 
receiving, via a mobile network, an authentication message from a service provider server for authenticating the first device for the transaction (para [0136]-[140] “The transaction 
and sending to the service provider server, via the mobile network, a confirmation message responsive to the authentication message, wherein the sending the confirmation message causes the transaction to be completed (Para [0143] - [0144] “The Consumer can select "YES" and the mobile application 113 instructs the transaction interface 15 to send the Order Form Data to a Mobile Payment Application interface 8 running on the Merchant Transaction Server 17”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kent et al. (directed to offline authentication using data-over -sound) and Itwaru et al. (directed to encoding an identity data and a transaction data into an audio format for transmission) and arrived at an offline authentication system using data-over-sound where an identity data and a transaction data are encoded into an audio format for transmission. One of ordinary skill in the art would have been motivated to make such a combination because it provides an easier transaction process and a safe way to transfer data such as personal identification information and payment account information (Itwaru et al. para [0105]).
Regarding Claim 4, Kent et al. teaches wherein the data connectivity level is a Bluetooth connectivity level (para [0077], [0081] “The connection may be established using any wireless data network technology including but not limited to IEEE 802.11 (WiFi), WiMax, Bluetooth, or a cellular network technology).
Regarding Claim 5, Kent et al. teaches wherein the internet connectivity level comprises a data transfer rate for the internet connectivity (Para, [0076], [0081] “This might be useful in the 
Regarding Claim 7, claim 7 is rejected under the same rational as claim 18.  
Regarding Claim 15, Kent et al teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: determining that an internet connectivity of a first device is below a threshold needed to perform a transaction with a second device (para [0020], [0197], and [0081] threshold (data transfer rate), first device(Device 10A) and second device (Device 10B) “only one device may be able to connect to a data network 410 but both devices wish to communicate securely. In such an embodiment, a server could be used to assist in the exchange of cryptographic keys. This might be useful in the instance that the data transfer rate is not fast enough for a desired application For example, if the device lacking a network connection has some type of account with the server, keys could be securely created in the following manner: 1. Mobile device 10A, which in this example does not have an Internet connection”);
in response to the determining that the internet connectivity of the first device is below the threshold, enabling a Data over Sound (DoS) mode of the first device (para[0081] figure 1 DoS( sound wave signal) “if the device lacking a network connection has some type of account with the server, keys could be securely created in the following manner: 1. Mobile device 10A, which in this example does not have an Internet connection, could transmit a user account ID to mobile device 10B using sound wave signals”);
However Kent et al. fails to teach in response to enabling the DoS mode of the first device, encoding identity data and transaction data into an audio format for communication via 
In the same filed of endeavor, a system for offline authentication using data-over-sound, Itwaru et al. in response to enabling the DoS mode of the first device, encoding identity data and transaction data into an audio format for communication via an audio transmission (para [0015, [0194], [0123 –[135], identity data (consumer identifier), transaction data(sound code), “receiving the payment request including sound-based transaction data associated with a sound code and a consumer identifier”, [250] “The purchase transaction 5 can involves the use of the sound code 3 that contains encoded account information (i.e. the sound code 3 is mapped to the stored payment account information 61 accessible by the transaction interface 15 and therefore restricted from access by the merchant 16 and/or the merchant application 8)” ); 
communicating, via a speaker coupled to the first device, the audio transmission to the second device (Para [0249] line (9-15),  first device( device 12), second device (merchant 16) “In the case of a sound code 3 being used as the conduit/carrier for the consumer code data, the transmission of this consumer code data to the merchant 16 may be something as simple as audio transmission between the merchant 16 and consumer 18 (as generated by a speaker of the computer device 12 used to generate the sound code”); 
receiving, via a mobile network, an authentication message from a service provider server for authenticating the first device for the transaction (para [0136]-[140] “The transaction 
And sending to the service provider server, via the mobile network, a confirmation message responsive to the authentication message, wherein the sending the confirmation message causes the transaction to be completed by the service provider server (Para [0143] - [0144] “The Consumer can select "YES" and the mobile application 113 instructs the transaction interface 15 to send the Order Form Data to a Mobile Payment Application interface 8 running on the Merchant Transaction Server 17”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kent et al. (directed to offline authentication using data-over -sound) and Itwaru et al. (directed to encoding an identity data and a transaction data into an audio format for transmission) and arrived at an offline authentication system using data-over-sound where an identity data and a transaction data are encoded into an audio format for transmission. One of ordinary skill in the art would have been motivated to make such a combination because it provides an easier transaction process and a safe way to transfer data such as personal identification information and payment account information (Itwaru et al. para [0105]).
Regarding Claim 17, Kent et al. teaches wherein a frequency of the audio transmission is between 17 kilohertz and 20 kilohertz (Para [0045] [054-56], “The speaker 20 may be able to produce sound at any frequency. The sound may be at a frequency audible to humans or inaudible to humans. Inaudible sound occurs at frequencies above (ultrasonic) or below those which can typically be heard by humans. Generally speaking, humans can hear sounds with a frequency between 20 Hz and 20,000 Hz depending on the individual”).
Regarding Claim 18, Kent et al. teaches wherein the operations further comprise: broadcasting audio bursts in an environment to discover nearby devices (Para [0044] “In particular, a single mobile device 10 transmitting a sound wave signal 200 may be able to communicate with numerous mobile devices 10 simultaneously using a single broadcast of a sound wave signal 200”);
identifying one or more nearby devices that are in a listening mode, wherein the second device is one of the nearby devices (para [0110], “the mobile device 10 may transmit the sound wave signal 200 from a speaker 20 of the mobile device 10 as shown in step 630. Other mobile devices 10 desirous of joining a group will be "listening" for a sound wave signal 200 at the appropriate frequency band”);
And displaying a list of the nearby devices in a user interface of the first device for user selection (para [0125], “As just one example, the GUI may display a scrollable list of all the members 520 of the group 510 and a mobile device user who is a member 520 of the group 510 may be able to touch any member 520 in the list to retrieve more information about that group member 520. Any such data may also be transmitted to and stored on a server, where it can be accessed by other group members.”).
Regarding Claim 19, Kent et al. teaches wherein the audio bursts have a frequency in an ultrasonic range and a frequency in a sonic range (para [0045], “Inaudible sound occurs at frequencies above (ultrasonic) or below those which can typically be heard by humans. Generally speaking, humans can hear sounds with a frequency between 20 Hz and 20,000 Hz depending on the individual”).

Claim 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (U.S. Patent Application Publication 2012/0214416 A1) in view of Itwaru et al (U.S. Patent Application Publication 2014/0108252 Al) in view of Anand et al. (U.S. Patent Application Publication 2013/0171930 A1)
Regarding Claim 2, Kent et al. in view of Itwaru et al. teaches the system of claim 1.
Kent et al. in view of Itwaru et al. fails to teach wherein the operations further comprise encrypting the identity data and the transaction data prior to the encoding.
In the same field of endeavor, a system for offline authentication using data-over-sound, Anand et al teaches wherein the operations further comprise encrypting the identity data and the transaction data prior to the encoding (claim 25, para [018], transaction data (key id), identity data(id) “ Many known security policies may be employed to provide secure data transmission in accordance with embodiments of the present disclosure. In a unidirectional communication scenario, security may be provided by generating a key_id for the device, where key_id=HMAC_SHA1 (message=id, key=master_key). The key_id and id may be stored in non-volatile memory or data storage on the source device. The source device, in order to send a secure transmission, pads the data (e.g., adds zeros to the data) and encrypts the padded data using the key_id. In some embodiments, the data may include the date/time of the transmission. Common encryption techniques may be used, for example, Advanced Encryption Standard 128 (AES-128). The encrypted data and the id may then be transmitted to the receiving device.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kent et al. (directed to offline authentication using data-over -sound), Itwaru et al. (directed to encoding an identity data and a transaction data into an audio format for transmission), and Anand et al. (Directed to the encryption of the 
Regarding claim16, claim 16 is rejected under the same rational as claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (U.S. Patent Application Publication 2012/0214416 A1) in view of Itwaru et al (U.S. Patent Application Publication 2014/0108252 Al) in view of Qawami et al. (U.S. Patent Application Publication 2013/0144663 A1)
Regarding Claim 3, Kent et al. in view of Itwaru et al. teaches the system of claim 1.
Kent et al. in view of Itwaru et al. fails to teach wherein the authentication message is a short message service (SMS) text message.
In the same field of endeavor, a system for offline authentication using data-over-sound, Qawami et al. teaches wherein the authentication message is a short message service (SMS) text message (Para [0091] “Text messages to customer mobile phones and other mobile devices that are generated by broker server instances 70 are formatted as SMS messages using SMS gateway API 80”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kent et al. (directed to offline authentication using data-over -sound), Itwaru et al. (directed to encoding an identity data and a transaction data into an audio format for transmission), and Qawami et al. (directed to the short message service (SMS) text message) and arrived at an the authentication message for authenticating the first .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (U.S. Patent Application Publication 2012/0214416 A1) in view of Itwaru et al (U.S. Patent Application Publication 2014/0108252 Al) in view of Travostino et al. (U.S. Patent Application Publication 2016/0360461 A1)
Regarding Claim 6, Kent et al. in view of Itwaru et al. teaches the system of claim 1 and claim 4.
Kent et al. in view of Itwaru et al. fails to teach wherein the operations further comprise determining that a data service that controls the internet connectivity for the first device has been disabled in a device settings option for the first device.
In the same field of endeavor, a system for offline authentication using data-over-sound, Travostino et al. teaches wherein the operations further comprise determining that a data service that controls the internet connectivity for the first device has been disabled in a device settings option for the first device (para [0024], “For example, the network services state 140 can include, but is not limited to, WiFi only state 132, WiFi preferred state 134, Cellular preferred state 136, and Cellular only state 138. According to some embodiments, the WiFi only state can represent a conventional condition where network connectivity via the Cellular 116 component is disabled or no Cellular networks are available. Similarly, the Cellular only state 138 can represent a conventional condition where network connectivity via the WiFi 114 component is disabled or no WiFi networks are available”).
.

Claim 8, 9, 12-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (U.S. Patent Application Publication 2012/0214416 A1) in view of Itwaru et al (U.S. Patent Application Publication 2014/0108252 Al) in view of Sarin (U.S. Patent Application Publication 2018/0047016 A1)
Regarding Claim 8, claim 8 is rejected under the same rational as claim 20.
Regarding claim 9, Kent et al. teaches a method comprising: determining that a network connectivity level of a first device is below a threshold needed to perform a transaction with a second device (para [0020], [0197], and [0081] threshold (data transfer rate), first device (Device 10A) and second device (Device 10B) “only one device may be able to connect to a data network 410 but both devices wish to communicate securely. In such an embodiment, a server could be used to assist in the exchange of cryptographic keys. This might be useful in the instance that the data transfer rate is not fast enough for a desired application For example, if the device lacking a network connection has some type of account with the server, keys could be securely created in 
in response to the determining that the network connectivity level is below the threshold, enabling a Data over Sound (DoS) mode of the first device (para[0081] figure 1 DoS( sound wave signal) “if the device lacking a network connection has some type of account with the server, keys could be securely created in the following manner: 1. Mobile device 10A, which in this example does not have an Internet connection, could transmit a user account ID to mobile device 10B using sound wave signals”);
detecting that a second device is capable of receiving an audio transmission as DoS (Para [0040] “Audio transmission (sound wave) “The present patent document describes a technology that allows devices, such as computers and mobile phones (e.g., iPhone.RTM., Blackberry.RTM., Droid.RTM., Windows Phone 7, Nokia, etc.), to transmit digital data over sound waves. The sending device's speaker(s) (i.e. electro-acoustic transducers) generates sound waves and the recipient device's microphone(s) (i.e., acoustic-to-electric transducer) receives these sound waves” Para [0047] “the speaker 20 may be a dedicated speaker on the mobile device 10 specifically designed for use with methods of communication using sound wave signals 200.”);
However Kent et al. fails to teach in response to the detecting that the second device is capable of receiving the audio transmission, encoding, by the first device, a preauthorization token including identity data and transaction data into a first audio format for broadcasting the audio transmission; broadcasting, via an audio output component of the first device, the audio transmission to the second device, wherein the audio transmission corresponds to the encoded preauthorization token.

broadcasting, via an audio output component of the first device, the audio transmission to the second device, wherein the audio transmission corresponds to the encoded preauthorization token (Para [0249] line (9-15),  first device( device 12), second device (merchant 16) “In the case of a sound code 3 being used as the conduit/carrier for the consumer code data, the transmission of this consumer code data to the merchant 16 may be something as simple as audio transmission between the merchant 16 and consumer 18 (as generated by a speaker of the computer device 12 used to generate the sound code).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kent et al. (directed to offline authentication using data-over -sound) and Itwaru et al. (directed to encoding an identity data and a transaction data into an audio format for transmission) and arrived at an offline authentication system using data-over-sound where an identity data and a transaction data are encoded into an audio format 
Kent et al. in view of Itwaru et al. fails to teach and receiving, subsequent to the network connectivity becoming available, a notification message indicating a completion of the transaction using the preauthorization token.
In the same field of endeavor, a method for offline authentication using data-over-sound, Sarin teaches Sarin teaches and receiving, subsequent to the network connectivity becoming available, a notification message indicating a completion of the transaction using the preauthorization token (Para [0039] notification of message (notification of payment) “payment provided to the merchant account, and notification of payment (or failure, for example, where there are insufficient user funds) may be sent to sales application 122.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kent et al. (directed to offline authentication using data-over -sound), Itwaru et al. (directed to encoding an identity data and a transaction data into an audio format for transmission), and Sarin (directed to notification indicating completion of transaction) and arrived at an offline authentication system using data-over-sound and where a notification message will indicate completion of the transaction. One of ordinary skill in the art would have been motivated to make such a combination because it will allow offline transaction processing to users and/or merchant where the computing device does not have a network connection allowing communication with the service provider (Sarin, para [0017]).
Regarding claim 12, Kent et al. teaches the network connectivity level is an internet connectivity level (para [0077], [0081] “The connection may be established using any wireless data network technology including but not limited to IEEE 802.11 (WiFi), WiMax, Bluetooth, or a cellular network technology).
Regarding claim 13, Kent et al. teaches wherein the internet connectivity comprises a data transfer rate, and wherein the threshold is a data transfer threshold that indicates a strength quality of the internet connectivity (para [0076], [0081], “This might be useful in the instance that the data transfer rate is not fast enough for a desired application such as transferring a large public key or the encrypted data from that public key. For example, if the device lacking a network connection”).
Regarding claim 14, Kent et al. teaches wherein the first audio format and the second audio format have different frequencies (para [0054]-[0056], “the individual bits are distributed at different bit frequencies along the audio spectrum of the static sound wave signal.”)
Regarding claim 20, Kent et al. in view of Itwaru et al. teaches the system of claim 15.
Kent et al. in view of Itwaru fails to teach wherein the operations further comprise: tracking global positioning system (GPS) coordinates of the first device; determining, based on the tracking, that the first device is moving towards a geo-fence, wherein an internet connectivity associated with the geo-fence is known to be below the threshold based on historic data of internet connectivity associated with the geo-fence; And in response to the determining that the first device is moving towards the geo-fence, activating a DoS protocol as a preferred transaction protocol for the first device.
In the same field of endeavor, a non-transitory machine-readable medium for offline authentication using data-over-sound, Sarin teaches wherein the operations further comprise: 
determining, based on the tracking, that the first device is moving towards a geo-fence, wherein an internet connectivity associated with the geo-fence is known to be below the threshold based on historic data of internet connectivity associated with the geo-fence (para [0012], [0020], [0021]);
And in response to the determining that the first device is moving towards the geo-fence, activating a DoS protocol as a preferred transaction protocol for the first device (para[0020], [0021] “if the device loses network connectivity, the device may utilize the preauthorized token for transaction processing. In other embodiments, the device may utilize the preauthorized token for all transaction processing for the terms of the token, such as the location and/or time limit on the location. If the user utilizes the preauthorized token on the device for transaction processing, the computing device of the user may communicate the preauthorized token to the merchant device. The token may be communicated through short range wireless communications, such as Bluetooth, near field communications, Bluetooth Low Energy, LTE Direct, radio, infrared, or other communication protocol”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kent et al. (directed to offline authentication .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (U.S. Patent Application Publication 2012/0214416 A1) in view of Itwaru et al (U.S. Patent Application Publication 2014/0108252 Al) in view of Sarin (U.S. Patent Application Publication 2018/0047016 A1) in view of Anand et al. (U.S. Patent Application Publication 2013/0171930 A1) 
Regarding Claim 10, Kent et al. in view of Itwaru et al. in view of Sarin teaches the method of claim 9.
Kent et al. in view of Itwaru et al. in view of Sarin fails to teach wherein the operations further comprise encrypting the identity data and the transaction data prior to the encoding.
In the same field of endeavor, a method for offline authentication using data-over-sound, Anand et al teaches wherein the operations further comprise encrypting the identity data and the transaction data prior to the encoding (claim 25, para [018], transaction data (key id), identity data(id) “ Many known security policies may be employed to provide secure data transmission in accordance with embodiments of the present disclosure. In a unidirectional communication scenario, security may be provided by generating a key_id for the device, where 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kent et al. (directed to offline authentication using data-over -sound), Itwaru et al. (directed to encoding an identity data and a transaction data into an audio format for transmission), Sarin (directed to the notification message indicating the completion of the transaction) , and Anand et al. (Directed to the encryption of the transaction data and the identity data prior to be encoded) and arrived at the encryption of the transaction and identity data prior to be encoding into an audio format for transmission. One of ordinary skill in the art would have been motivated to make such a combination because it will provide a more secure data transmission (Anand et al. para [0018]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (U.S. Patent Application Publication 2012/0214416 A1) in view of Itwaru et al (U.S. Patent Application Publication 2014/0108252 Al) in view of Sarin (U.S. Patent Application Publication 2018/0047016 A1) in view of Qawami et al. (U.S. Patent Application Publication 2013/0144663 A1)
Regarding Claim 11, Kent et al. in view of Itwaru et al. in view of Sarin teaches the method of claim 9.

In the same field of endeavor, a method for offline authentication using data-over-sound, Qawami et al. teaches wherein the authentication message is a multimedia messaging service (MMS) message. (Para [0091] “Multimedia Messaging Service (MMS) or other protocol messages with graphics, audio, or video may be substituted for SMS.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kent et al. (directed to offline authentication using data-over -sound), Itwaru et al. (directed to encoding an identity data and a transaction data into an audio format for transmission), and Qawami et al. (directed to the multimedia messaging (MMS)) and arrived at the authentication message for authenticating the first device is an MMS. One of ordinary skill in the art would have been motivated to make such a combination because it would give an advanced and secure connections that feature handshaking and packet exchange with mobile devices. (Qawami et al. para [0103]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US-20200034521-A1 teaches a user authentication on a computing device over an audio channel using a mobile device
U.S. Patent Application Publication No. US-20200019693-A1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine L Kincaid can be reached on (571)272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 4182                                                                                                                                                                                                        

/NELSON S. GIDDINS/Primary Examiner, Art Unit 2437